          Case 6:19-cv-00657-ADA-JCM Document 1 Filed 11/14/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS

                                                )
 KIMBERLY KELLY                                 )
                                                )         CIVIL ACTION NO. 6:19-cv-657
          Plaintiff,                            )
                                                )
 v.                                             )                   COMPLAINT
                                                )
 LEXISNEXIS RISK SOLUTIONS                      )            JURY TRIAL DEMANDED
 INC.                                           )
                                                )
          Defendant.                            )
                                                )

                                          INTRODUCTION

          1.      This is an action for damages brought by an individual consumer, Kimberly Kelly,

against Defendant for violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681,

et seq.

                                              PARTIES

          2.      Plaintiff Kimberly Kelly is an adult individual residing in Belton, TX.

          3.      Defendant LexisNexis Risk Solutions Inc., (“LexisNexis”), is a consumer reporting

agency which regularly conducts business in the Western District of Texas, and which has a

principal place of business located at 1000 Alderman Drive, Alpharetta, GA 30005.



                                     JURISDICTION & VENUE

          4.      Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

          5.      Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).
       Case 6:19-cv-00657-ADA-JCM Document 1 Filed 11/14/19 Page 2 of 4




                                  FACTUAL BACKGROUND

       6.      Defendant has been reporting derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiff’s credit history to third parties (“inaccurate

information”) from at least April 2019 through present.

       7.      The inaccurate information includes, but is not limited to, the reporting of a

judgment, and personal identifying information.

       8.      The inaccurate information negatively reflects upon the Plaintiff, Plaintiff’s credit

repayment history, Plaintiff’s financial responsibility as a debtor and Plaintiff’s creditworthiness.

       9.      The inaccurate information consists of public record information that do not belong

to the Plaintiff, and that actually belongs to another consumer, Bragg Kelly. Due to Defendant’s

faulty procedures, Defendant mixed the credit file of Plaintiff and that of another consumer with

respect to the inaccurate information and other personal identifying information.

       10.     Defendant has been reporting the inaccurate information through the issuance of

false and inaccurate credit information and consumer reports that it has disseminated to various

persons and credit grantors, both known and unknown, from at least April 2019 through the

present.

       11.     Plaintiff’s credit reports have been obtained from Defendant by such third parties

from at least April 2019 through the present.

       12.     As a result of Defendant’s conduct, Plaintiff has suffered actual damages in the

form of credit denial or loss of credit opportunity, mortgage loan denial, credit defamation and

emotional distress, including anxiety, frustration, embarrassment and, humiliation.

       13.     Plaintiff has been informed that the basis and/or substantial factor for those denials

was the inaccurate information that appears on Plaintiff’s credit reports.
                                                  2
       Case 6:19-cv-00657-ADA-JCM Document 1 Filed 11/14/19 Page 3 of 4




       14.       At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of its agency or

employment, and under the direct supervision and control of the Defendant herein.

       15.       At all times pertinent hereto, the conduct of the Defendant as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal and state laws and the rights of the Plaintiff herein.

                                   FIRST CAUSE OF ACTION
                                  VIOLATIONS OF THE FCRA

       16.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       17.       At all times pertinent hereto, LexisNexis was a “person” and a “consumer reporting

agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

       18.       At all times pertinent hereto, the Plaintiff was a “consumer” as that term is defined

by 15 U.S.C. § 1681a(c).

       19.       At all times pertinent hereto, the above-mentioned credit reports were “consumer

reports” as that term is defined by 15 U.S.C. § 1681a(d).

       20.       Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendant is liable to the

Plaintiff for willfully and negligently failing to comply with the requirements imposed on a

consumer reporting agency of information pursuant to 15 U.S.C. §§ 1681e(b).

       21.       The conduct of Defendant was a direct and proximate cause, as well as a substantial

factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff that are

outlined more fully above and, as a result, Defendant is liable to the Plaintiff for the full amount




                                                   3
       Case 6:19-cv-00657-ADA-JCM Document 1 Filed 11/14/19 Page 4 of 4




of statutory, actual and punitive damages, along with the attorneys’ fees and the costs of litigation,

as well as such further relief, as may be permitted by law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendant, based on the following requested relief:

               (a)     Actual damages;

               (b)     Statutory damages;

               (c)     Punitive damages;

               (d)     Costs and reasonable attorney’s fees; and

               (e)     Such other and further relief as may be necessary, just and proper.



                                         JURY DEMAND

       NOW COME Plaintiff, by and through his undersigned counsel, and hereby demands trial

by jury of the above-referenced causes of actions.



Dated: November 14, 2019                       FRANCIS MAILMAN SOUMILAS, P.C.


                                       BY:       /s/ Joseph L. Gentilcore
                                               JOSEPH L. GENTILCORE, ESQUIRE
                                               1600 Market Street, Suite 2510
                                               Philadelphia, PA 19110
                                               jgentilcore@consumerlawfirm.com
                                               (215) 735-8600

                                               Attorneys for Plaintiff




                                                  4
